         Case 1:20-cv-06183-JMF-SLC Document 16 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MYRA QUEEN FELCIANO,

                             Plaintiff,
                                                       CIVIL ACTION NO.: 20 Civ. 6183 (JMF) (SLC)
         -v-
                                                                         ORDER
COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.


SARAH L. CAVE, United States Magistrate Judge.


         On January 19, 2021, Defendant Commissioner of Social Security (“Defendant”) filed a

letter-motion requesting an extension of time to file the certified administrative record (“CAR”)

until March 22, 2021. (ECF No. 14). The Court granted Defendant’s application. (ECF No. 15).

Defendant has not filed the CAR or requested a further extension of this deadline. Accordingly,

the Court EXTENDS Defendant’s deadline to file the CAR until Wednesday, March 31, 2021.


Dated:         New York, New York
               March 26, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
